BEAUCHAMP, Judge.
The appellants J. M. Calley and Joe Cal-ley were jointly indicted with Eugene Terrell on a charge of assault to murder Sherman Armstrong in Scurry County. Upon a joint trial of the two appellants each was assessed one year in the penitentiary, from which they appeal.
Eugene Terrell was not tried with the two appellants J. M. Calley and Joe Cal-ley and does not appear as a party in this appeal.
The record is before us without statement of facts or bills of exception. The procedure appears to be regular and nothing is presented for our consideration.
The judgment of the trial court is affirmed.